Citation Nr: 1008991	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a circulatory 
disorder, including poor circulation in the lower extremities 
and a broken blood vessel in the right calf.

8.  Entitlement to service connection for a digestive 
disorder, claimed as lactose intolerance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard 
from June 1966 to February 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, as support for his several claims, the 
Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.

Because they require further development, the Board is 
remanding the claims for service connection for circulatory, 
digestive, and left knee disorders to the RO via the Appeals 
Management Center (AMC).  However, the Board is going ahead 
and deciding the remaining claims for right shoulder, right 
elbow, left elbow, right hip, and right knee disorders.




FINDING OF FACT

There is no probative (meaning competent and credible) 
evidence of past or present right shoulder, right elbow, left 
elbow, right hip, and right knee disorders.


CONCLUSION OF LAW

Right shoulder, right elbow, left elbow, right hip, and right 
knee disorders were not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  



These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court held that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 
2004, September 2004, and July 2009.  These letters informed 
him of the evidence required to substantiate his claims for 
service connection and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  A 
March 2006 letter also complied with Dingess, as it apprised 
him of the downstream disability rating and effective date 
elements of his claims.  And although that March 2006 letter 
was not sent prior to initially adjudicating his claims 
November 2004, the RO has since readjudicated his claims 
since providing that March 2006 Dingess notice in the June 
2006 SOC and even more recently in SSOCs issued in February 
and June 2009.  So his claims have been reconsidered since 
providing that additional Dingess notice to, in effect, 
rectify this timing error in the provision of that additional 
Dingess notice.  See again Mayfield IV and Prickett, supra.  
Moreover, there has been no reason to again readjudicate his 
claims, such as in another SSOC, since providing the still 
additional VCAA notice in July 2009 because the only evidence 
dated since that most recent notice is his October 2009 
hearing testimony.  That is to say, the absence of another 
SSOC after that most recent July 2009 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).  To the extent 
his October 2009 hearing testimony suggested that further 
notice or development was warranted, it pertained to specific 
claims, namely, those the Board are remanding rather than 
deciding immediately.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  
The RO also obtained his medical records from Jefferson 
General Hospital, Skaggs Community Health Center, and 
Bremerton Navy Hospital.  There is no indication of any 
outstanding records pertaining to the claims that are being 
decided.  



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id. at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

VA afforded the Veteran a medical examination in May 2004 to 
determine whether he had hip or knee disabilities 
attributable to his military service.  The Board finds that a 
VA examination is not also needed to determine whether he has 
shoulder or elbow disabilities related to his military 
service, as the standards of McLendon have not been met.  
None of the Veteran's service treatment records makes any 
reference to an elbow disorder, either by subjective 
complaint or objective clinical finding such as a pertinent 
diagnosis.  There is only one record of shoulder pain, dated 
in June 1993, but even then no resultant diagnosis or 
indication of any needed further evaluation and/or treatment.  
In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006), the Federal Circuit Court held that, where lay 
evidence provided is competent and credible, the absence of 
contemporaneous medical documentation - such as in the 
Veteran's service treatment records, does not preclude 
further evaluation as to the etiology of the claimed 
disorder.  But, here, also significant is the fact that the 
Veteran has not established any diagnosis or treatment of a 
shoulder or elbow disorder in the 15 years since service.  
There is only his unsubstantiated lay allegation that he has 
elbow and shoulder disabilities, which is insufficient 
evidence to require VA to schedule an examination for a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).  Simply put, the prongs of the McLendon test 
have not been met.  Hence, no further notice or assistance to 
him is required to fulfill VA's duty to assist him in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for Right Shoulder, Right Elbow, Left 
Elbow, Right Hip, and Right Knee Disorders

The Veteran claims that he has had exertional pain in his 
right shoulder, right elbow, left elbow, right hip, and right 
knee since service.  However, as no current disability of the 
right shoulder, right elbow, left elbow, right hip, or 
right knee has been established, service connection cannot be 
granted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For a showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  If chronicity in service is 
not established or is legitimately questionable, then 
evidence of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Moreover, evidence relating the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases such as arthritis will 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10 percent) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs show a complaint of increased aches and 
pains in June 1993.  The examiner indicated the Veteran had 
full range of motion of both his upper and lower extremities.  
She also noted normal reflexes and pulses and found no 
evidence of edema or varicosities.  She observed some 
tenderness in the shoulders and diagnosed a possible soft 
tissue strain.  She recommended increased exercise to 
strengthen the muscles.  The Veteran's separation examination 
in February 1994 showed normal findings for his upper and 
lower extremities.

The May 2004 VA examination did not find evidence of a right 
knee or right hip disorder on objective physical examination 
or X-ray.  The Veteran had full range of motion of both the 
hip and knee with no further limitation on repetitive use due 
to pain, fatigue, weakness, lack of endurance, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As well, 
drawer and McMurray's tests were normal for the right knee.

So, although the Veteran's STRs show of a diagnosis of a 
right shoulder disability (a possible soft tissue strain), 
there was no similarly relevant treatment or diagnoses of 
right elbow, left elbow, right hip, or right knee disorders, 
so in this respect his STRs provide evidence against these 
claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  And, 
in any event, he has not shown a current disability regarding 
any of these alleged disorders or continuity of symptoms 
during the many years since service.  This is critically 
fatal to these claims because, without a current diagnosis of 
an actual disability, he has not satisfied the first element 
of Hickson, supra.  It is important for him to understand in 
this regard that his mere complaints of pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence 
of competent medical evidence showing known clinical 
diagnoses referable to his right shoulder, right elbow, left 
elbow, right hip, or right knee - to account for his 
complaints of pain in these areas of his body, his claims 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating that, without this minimum level of 
proof, there can be no valid claim); Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability); and McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of the claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).

The Board has considered the Veteran's lay statements.  
Although he may well believe that he has orthopedic 
conditions involving his right shoulder, right elbow, left 
elbow, right hip, and right knee that are related to his 
military service, he is only competent to testify to his 
symptoms (persistent pain, etc.) as he lacks the necessary 
medical training and expertise to render a medical diagnosis 
or medical opinion as to the etiology of any diagnosed 
condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  
And he is not alleging to have the type of conditions (e.g., 
a separated shoulder, broken leg, varicose veins, pes planus 
(flat feet), etc.) that are readily apparent to even lay 
observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")). 



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for right shoulder, right elbow, left 
elbow, right hip, and right knee disorders.  And as the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of 
these claims is denied.


ORDER

The claims for service connection for right shoulder, right 
elbow, left elbow, right hip, and right knee disorders are 
denied.


REMAND

The Veteran also is requesting service connection for 
digestive, circulatory and left knee disorders.  These 
remaining claims, however, cannot be immediately decided on 
the evidence of record - but, instead, require further 
development.  This additional development includes obtaining 
medical nexus opinions concerning the etiology of these 
conditions, especially in terms of whether they are 
attributable to the Veteran's military service or date back 
to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



As for the claim for service connection for a digestive 
disorder, the Board sees the Veteran initiated this claim in 
the context of his experiencing lactose intolerance.  The RO 
resultantly denied this claim, in part, because lactose 
intolerance (like the pain mentioned in the previous 
discussion) is a mere symptom and not a diagnosed condition 
capable of service connection.  Cf. 61 Fed. Reg. 20440, 20445 
(May 7, 1996) (similarly indicating that diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  As a result, they, too, are 
not appropriate entities for the rating schedule.).

Nevertheless, the Board finds that the VCAA requires further 
development of this claim since the Veteran is alleging this 
symptom of lactose intolerance is part and parcel of an 
underlying digestive disorder for which service connection is 
possible.

And as for the claims for poor circulation in the lower 
extremities and a broken blood vessel in the right calf, the 
Board also finds these symptoms may be indications of an 
underlying circulator disorder that is subject to service 
connection.  As such, they, too, require further development.  
The May 2004 VA examination found that the Veteran's 
peripheral pulses bilaterally were femoral pulse 2 +, 
popliteal pulse absent, dorsalis pedis pulse 1+, and anterior 
pedis pulse 1+.  

As for the Veteran's claim of a left knee disorder, although 
no disability was diagnosed at the conclusion of that May 
2004 VA examination, the examiner indicated there were 
objective clinical indications of crepitus on range of 
motion.  A more recent February 2005 treatment record also 
indicates a possible meniscus tear.  And as the Veteran 
indicated in his July 2006 VA Form 9 that he had been 
informed by his physician that his left knee condition may be 
a soft tissue injury rather than a bone abnormality and, as 
such, may have been missed by the 
X-rays performed during the May 2004 VA examination, the 
Board believes more comprehensive radiological studies - 
such as an MRI, may be warranted.



The Court has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008);  Stefl 
v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.").

VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for appropriate 
VA medical examinations to determine 
whether he currently has digestive, 
circulatory, and left knee disorders.

[Note:  he says the digestive disorder is 
manifested by lactose intolerance, but 
since this is merely a symptom, 
the question remains whether there is an 
underlying diagnosis to constitute an 
actual disability.  Similarly, he claims 
to experience poor circulation in his 
lower extremities and to having had a 
broken blood vessel in his right calf, so 
confirmation is needed as well concerning 
whether he has resultant disability.]

If it is confirmed he does, then the 
examiners are also asked to indicate 
whether it is at least as likely as not 
(i.e., 50 percent probability) these 
digestive, circulatory and left knee 
disorders initially manifested during 
the Veteran's military service from June 
1966 to February 1994 or are otherwise 
attributable to his service, including to 
any relevant complaints, treatment, or 
diagnoses in service.  

To facilitate making these important 
determinations, the designated examiner 
must review the claims file, including a 
complete copy of this remand, for the 
Veteran's pertinent medical and other 
history.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for these scheduled medical 
examinations, without good cause, may have 
adverse consequences on these 
pending claims.

2.  Then readjudicate these remaining 
claims for service connection for 
digestive, circulatory and left knee 
disorders in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him a 
SSOC and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration of these remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


